ORDER

PER-CURIAM.
Defendant appeals his convictions by a jury for possession of a controlled substance, § 195.202, RSMo Supp.1993, and for possession of drug paraphernalia, § 195.233, RSMo Supp.1993. The court sentenced defendant as a prior offender and a prior drug offender to concurrent prison terms of eight years for possession of a controlled substance and one year for possession of drug paraphernalia. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court were based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).